Title: From Thomas Jefferson to Benjamin Harrison, 14 June 1780
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
In Council June 14th 1780.

  In a Letter, which I had the Honor of addressing you on the meeting of the present General Assembly, I informed you of the necessities which had led the Executive to withdraw our western  troops to the Ohio. Since the date of that Letter I have received the inclosed of the second instant from Colo. Todd communicating the measures he had adopted in Conjunction with Colo. Clarke to procure such a Settlement contiguous to the post which shall be taken as may not only strengthen the garrison occasionally, but be able to raise provisions for them. As the confirmation of these measures is beyond the powers of the executive, it is my duty to refer them to the General Assembly. It may be proper to observe that the grant of Lands by Colo. Todd was made on a supposition that the post wou’d be taken on the north side of the Ohio whereas I think it more probable it will be on the south side in the Lands lying between the Tanissee Ohio Missisippi and Carolina boundery. These Lands belong to the Chickasaw indians, who from intelligence which we think may be relied on, have entered into war with us.
The expenditures of the Ilinois, have been deemed from some expressions in the act establishing that county not subject to the examination of the board of Auditors. As the auditing these accounts is very foreign to the ordinary office of the Council of State, would employ much of that [time] and attention which at present [is] called to objects of [more] general importance and as their powers wou’d not enable them to take into consideration the Justice and expediency of indemnifying Colo. Todd for his losses and services as desired in the inclosed Letter from Him of the thirteenth instant they beg leave to submit the whole to the consideration of the General Assembly.
I have the honor to be with great respect & esteem Sir Your most obedient & most humble servt.,

Th: Jefferson

